      Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 1 of 27




                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS        MDL 2724
PRICING ANTITRUST LITIGATION          16-MD-2724


THIS DOCUMENT RELATES TO:             HON. CYNTHIA M. RUFE
The State of Connecticut, et al. v.
Teva Pharmaceuticals USA, Inc.        19-cv-2407-CMR


      REPLY IN SUPPORT OF CERTAIN DEFENDANTS’ MOTION TO
     DISMISS THE PLAINTIFF STATES’ OCTOBER 31, 2019 AMENDED
 COMPLAINT FOR VIOLATING THE DOCTRINE AGAINST CLAIM SPLITTING
           Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 2 of 27




                                                   TABLE OF CONTENTS

                                                                                                                                       Page

TABLE OF AUTHORITIES ......................................................................................................... ii
INTRODUCTION ......................................................................................................................... 1
ARGUMENT ................................................................................................................................. 3
          I.         Third Circuit Precedent Prohibits The States’ Improper Claim Splitting. ............. 3
                     A.         The States Acknowledge That “Plaintiffs Have No Right To
                                Maintain Two Separate Actions Involving The Same Subject
                                Matter In The Same Court Against The Same Defendant.” ...................... 3
                     B.         The Authority Relied Upon By The States Is Inapposite. ......................... 4
                     C.         The Two Complaints Involve Far More Than Just The “Same
                                Subject Matter.” ......................................................................................... 7
                                1.         Overlapping Parties. ....................................................................... 8
                                2.         Overlapping Factual Allegations. .................................................. 8
                                3.         Overlapping Time Period. .............................................................. 9
                                4.         Overlapping Legal Claims. .......................................................... 10
                                5.         Incorporation By Reference. ........................................................ 11
                     D.         Defendants Had No Notice The States Would Improperly Split
                                Claims. ..................................................................................................... 12
          II.        The Proper Remedy Is Dismissal, But At A Minimum, The Court Should
                     Accept The States’ Invitation To Strike The “Same General Overarching
                     Conspiracy Framework” And Further Strike Duplicative Allegations And
                     Requested Recovery............................................................................................. 12
                     A.         The Court Should Dismiss The Second Complaint In Its Entirety. ......... 12
                     B.         The Court Should, At A Minimum, Strike Duplicative Allegations
                                And Requested Recovery. ........................................................................ 13
CONCLUSION ............................................................................................................................ 14




                                                                       i
           Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 3 of 27




                                                TABLE OF AUTHORITIES

                                                                                                                                  Page(s)
Cases

Agha-Khan v. United States,
683 F. App’x 628 (9th Cir. 2017) ................................................................................................... 4

Agha-Khan v. United States,
No. 15-00042, 2015 WL 5734380 (E.D. Cal. Sept. 29, 2015) ....................................................... 4

Dreibelbis v. Scholton,
274 F. App’x 183 (3d Cir. 2008) .................................................................................................... 7

Dubuc v. City of Tulsa,
No. 98-5140, 1999 WL 668823 (10th Cir. Aug. 27, 1999) ............................................................ 4

Edward Wisner Donation v. BP Exploration & Prod. (In re Oil Spill),
2014 U.S. Dist. LEXIS 132561 (E.D. La. Sept. 22, 2014) ............................................................. 6

Edward Wisner Donation v. BP Exploration & Prod. (In re Oil Spill),
2014 U.S. Dist. LEXIS 132567 (E.D. La. Sept. 5, 2014) ........................................................... 6, 7

Horia v. Nationwide Credit & Collection, Inc.,
944 F.3d 970 (7th Cir. 2019) ...................................................................................................... 2, 5

Lawlor v. National Screen Services Corp.,
349 U.S. 322 (1955) ........................................................................................................................ 4

Live Face on Web, LLC v. Cremation Society of Illinois, Inc.,
No. 18-1718, 2019 WL 398938 (E.D. Pa. Jan. 31, 2019) ........................................................... 5, 6

McKenna v. City of Phila.,
304 F. App’x 89 (3d Cir. 2008) .................................................................................................... 13

Prewitt v. Walgreens Co.,
No. 12-6967, 2013 WL 6284166 (E.D. Pa. Dec. 2, 2013)........................................................ 3, 13

Silva v. Yosemite Cmty. Coll. Dist.,
No. 19-00795, 2019 WL 6878237 (E.D. Cal. Dec. 17, 2019) ........................................................ 4

Stark v. Starr,
94 U.S. 477 (1876) ...................................................................................................................... 2, 6

United States v. Mississippi,
380 U.S. 128 (1965) ........................................................................................................................ 4


                                                                      ii
           Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 4 of 27




                                                TABLE OF AUTHORITIES
                                                      (continued)
                                                                                                                                 Page(s)


Walton v. Eaton Corp.,
563 F.2d 66, 70 (3d Cir. 1977)............................................................................................... passim


Statutes
Conn. Gen. Stat. § 35 ...................................................................................................................... 7


Other Authorities
Restatement (Second) of Judgments § 25 ....................................................................................... 9




                                                                     iii
        Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 5 of 27




                                        INTRODUCTION

       The Plaintiff States do not seriously dispute that they split allegations of an alleged

industry-wide, overarching “fair share” conspiracy among generic pharmaceutical manufacturers

across multiple complaints. Nor could they, as entire paragraphs are lifted verbatim from the First

Complaint into the Second Complaint, and the States incorporate by reference the First Complaint

into the Second. Both complaints rely on the same theory and allegations of an overarching

conspiracy theory, and both seek expansive joint and several liability against each named

Corporate Defendant for alleged overcharges on the named products, even where individual

Corporate Defendants neither developed, manufactured, nor sold the product.              The States

euphemistically suggest they have merely engaged in “evidence splitting”—but no such distinction

exists in the case law. To the contrary, by splitting their theory and allegations of an “overarching

conspiracy” across multiple, successive complaints, the States have violated the doctrine against

claim splitting.

       In opposition, the States assert that their overarching conspiracy allegations and theory do

not form a “standalone claim.” Opp’n at 5 (ECF No. 206). Brushing aside the common nucleus

of alleged conduct and overlapping factual allegations, the States instead focus on the additional

products and conduct at issue in the Second Complaint. Id. at 7-12. The States also point out that

they signaled their intention to file additional complaints regarding additional products before

filing the Second Complaint. Id. at 13. But each of these arguments is beside the point.

Defendants do not dispute that the Second Complaint includes additional products and conduct not

pled in the First Complaint. Nor do Defendants dispute that the States could have properly sought

leave to file different complaints involving different products (provided that the later claims were

not premised on the same nucleus of operative facts alleged in a prior complaint). Rather,

Defendants object to Plaintiffs attempting to split claims that unequivocally involve the same


                                                 1
        Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 6 of 27




“subject matter” across multiple complaints, which is exactly what the States have done here and

precisely what Third Circuit precedent forbids.

       Under the doctrine against claim splitting, the following uncontested facts require dismissal

of the States’ Second Complaint:

      Under Third Circuit precedent, the States have “no right to maintain two separate actions
       involving the same subject matter at the same time in the same court against the same
       defendant.” Walton v. Eaton Corp., 563 F.2d 66, 70 (3d Cir. 1977).

      The two complaints at issue in this Motion involve overlapping plaintiffs, defendants, and
       time periods; include claims under the same laws; and are based on the same common
       nucleus of operative facts, including many of the same factual allegations repeated
       verbatim. At a minimum, the States’ concession that they split “evidence” between
       complaints, Opp’n at 1, demonstrates they have run afoul of Walton’s prohibition against
       bringing separate actions involving the same “subject matter.”

      The Second Complaint expressly incorporates the entirety of the First Complaint by
       reference. While the States represent in their Opposition that they do not seek overcharges
       in the Second Complaint for products in the First Complaint, the incorporation of factual
       allegations alone violates the doctrine against claim splitting and demonstrates the
       overlapping subject matter of the claims in the two complaints.

      Consolidation of the States’ complaints is not a viable solution. Connecticut law prohibits
       the use of investigative subpoenas to gather evidence for existing complaints. The States
       do not dispute that consolidation of the two complaints would result in an impermissible
       end-run around Connecticut law.

      The States do not dispute that the sole basis for joint and several liability in the States’
       Second Complaint, by which the States seek to hold all named Corporate Defendants liable
       for alleged overcharges for more than 100 products that most individual Corporate
       Defendants did not make or sell, is “the same general ‘overarching conspiracy’ framework
       as the First Action.” Opp’n at 15.

       This is not, as the States suggest, a situation where a plaintiff may have different causes of

action against the same defendant (i.e., “distinct matters”). Opp’n at 1 (quoting Stark v. Starr, 94

U.S. 477, 485 (1876)). Nor is it a situation where separate claims allegedly arise from “discrete

and independently wrongful acts” involving similar but discrete conduct that occurred during

different time periods. Opp’n at 9 (quoting Horia v. Nationwide Credit & Collection, Inc., 944




                                                  2
        Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 7 of 27




F.3d 970, 974 (7th Cir. 2019)). A comparison of the allegations demonstrates otherwise. See

Defs.’ Mot. at 7-9 (ECF No. 186-1).

       The States’ alternative proposed form of order all but concedes that the States have

improperly split their claims. See ECF No. 206-1 at 2 (“The Motion is granted only as to

‘overarching conspiracy’ allegations in the Plaintiff States’ Second Complaint [ECF No. 106] that

overlap with the States’ First Complaint, No. 2:17-cv-03768 (E.D. Pa.) [ECF Nos. 14, 15].”); see

also Opp’n at 15. While the Court should grant that proposed relief at a minimum, the States’

proposed relief ignores (1) the States’ incorporation of the First Complaint by reference into the

Second Complaint, (2) the additional overlapping factual allegations and duplicative relief sought

between the two complaints, and (3) the Third Circuit’s mandate that plaintiffs have “no right” to

maintain separate actions against the same defendant involving the same “subject matter.”

       As set forth below and in Defendants’ Motion to Dismiss, the States’ clear attempt at claim

splitting should be rejected, and the Court should dismiss the Second Complaint—either with

prejudice or, at a minimum, with a strict prohibition against amending in a manner that includes

overlapping factual allegations and duplicative requested relief.

                                          ARGUMENT

I.     Third Circuit Precedent Prohibits The States’ Improper Claim Splitting.

       A.      The States Acknowledge That “Plaintiffs Have No Right To Maintain Two
               Separate Actions Involving The Same Subject Matter In The Same Court
               Against The Same Defendant.”

       The States concede that the Third Circuit’s decision in Walton v. Eaton Corp., 563 F.2d 66

(3d Cir. 1977), governs this dispute and acknowledge that “plaintiffs have ‘no right to maintain

two separate actions involving the same subject matter in the same court against the same

defendant.’” Opp’n at 4 (quoting Walton, 563 F.2d at 70); see also Prewitt v. Walgreens Co., No.

12-6967, 2013 WL 6284166, at *5 (E.D. Pa. Dec. 2, 2013) (plaintiffs may not raise “duplicative


                                                 3
        Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 8 of 27




litigation” to prosecute a “case piecemeal”). That concession alone should resolve the Motion in

Defendants’ favor. There can be no real dispute that the two actions involve the same “subject

matter,” as the States themselves acknowledge that the Second Complaint incorporates “the same

general ‘overarching conspiracy’ framework as the First Action.” Opp’n at 15.

       What the States do not acknowledge, let alone attempt to distinguish, is the case law

demonstrating that subsequent claims involving acts in furtherance of an already pled “overarching

conspiracy” cannot be split into multiple actions. See Agha-Khan v. United States, No. 15-00042,

2015 WL 5734380, at *3-4 (E.D. Cal. Sept. 29, 2015) (dismissing second complaint where it

involved “the same alleged massive overarching conspiracy”), aff’d, 683 F. App’x 628 (9th Cir.

2017); see also, e.g., United States v. Mississippi, 380 U.S. 128, 142-43 (1965); Dubuc v. City of

Tulsa, No. 98-5140, 1999 WL 668823, at *2 (10th Cir. Aug. 27, 1999); Silva v. Yosemite Cmty.

Coll. Dist., No. 19-00795, 2019 WL 6878237, at *8 (E.D. Cal. Dec. 17, 2019). This is exactly

what the States have done here. See Opp’n at 1 (conceding “the States are ‘evidence splitting’

because some facts relating to the existence of an ‘overarching conspiracy’ may overlap”); id. at

15 (conceding both complaints allege the “same general ‘overarching conspiracy’ framework”).

And that is exactly what Third Circuit law forbids.

       B.      The Authority Relied Upon By The States Is Inapposite.

       Lacking any authority that permits a plaintiff to allege the same or a substantially similar

“overarching” conspiracy in two separate, simultaneous actions, the States resort to citing a series

of inapposite cases.

       The first group of cases that the States cite involves follow-on actions against recidivist

defendants: i.e., cases where a defendant committed a wrong, was sued and held liable for that

wrong, and then committed a similar but new wrong after the first liability determination. See

Opp’n at 4. For example, Lawlor v. National Screen Services Corp., 349 U.S. 322, 327-28 (1955),


                                                 4
        Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 9 of 27




held that where a defendant committed an additional antitrust violation after a prior antitrust

judgment, that separate violation created a separate cause of action. Id. The court so held after

emphasizing that the later conduct was substantially different from the prior conduct—the

defendant underwent “a substantial change in the scope of [its] alleged monopoly” and “new

antitrust violations” were alleged. Id.

       Similarly, Horia v. Nationwide Credit & Collection, Inc., 944 F.3d 970, 973-74 (7th Cir.

2019), was a claim preclusion case involving a debt collector that tortiously notified a credit agency

of the plaintiff’s debt without providing the required notice that the plaintiff disputed the debt.

Later, the debt collector committed a similar tort again by sending a new and different letter

informing the credit agency of a separate debt by the plaintiff owed to a different creditor, again

failing to notify the agency that that debt too was in dispute. See id. Because those were two

“[d]iscrete and independently wrongful acts” committed not as part of any scheme or overarching

conspiracy, they represented two “different claims.” Id. at 974.

       Live Face on Web, LLC v. Cremation Society of Illinois, Inc., No. 18-1718, 2019 WL

398938, at *6 (E.D. Pa. Jan. 31, 2019) (“LFOW”), is similarly inapposite. That case involved key

“factual differences” between two claims raised in different courts: “the two cases involve different

copyrights, different time periods, and different methods of infringement.” Id. at *6. In declining

to dismiss the second filed case, the LFOW court emphasized that complaints involving different

time periods are less likely to violate the doctrine of claim splitting: “[T]o the extent that the

events-at-issue in the second suit arose after the filing of the last complaint in the first case … and

thus involve different factual allegations than those clearly at issue … in the first case—the second

suit likely does not involve claim-splitting and should proceed forward in some way.” Id.

(quotation omitted) (emphasis added). The opposite is true here: the time periods in the two




                                                  5
       Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 10 of 27




complaints overlap almost entirely.      The States’ assertion that the two complaints involve

“different time periods”, Opp’n at 12 (emphasis in original), is demonstrably false. See infra at 9-

10; see also First CAC ¶¶ 116, 144 (alleging coordinated price increases between 2012 and 2015);

Sec. Am. Compl. at ¶ 147 (same); First CAC ¶ 271 (alleged agreement on April 15, 2014); Sec.

Am. Compl. ¶¶ 460, 817-27 (alleged agreements on April 15, 2014 and the immediately preceding

and following days in April 2014).1

       In addition, the States cite plainly distinguishable permissive joinder cases, in which courts

have held that two different claims against the same defendant—e.g., a breach of contract claim

and personal injury tort claim—need not be brought in the same complaint. See, e.g., Stark, 94

U.S. at 485-86 (holding that a contract claim and a patent claim depending on “different

allegations” and “different evidence” could be raised in two suits). In contrast, “[i]t is undoubtedly

a settled principle that a party seeking to enforce a claim, legal or equitable, must present to the

court, either by the pleadings or proofs, or both, all the grounds upon which he expects a judgment

in his favor. He is not at liberty to split up his demand and prosecute it by piecemeal . . . . There

would be no end to litigation if such a practice were permissible.” Id. (emphasis added). In other

words, the so-called “evidence splitting” to which the States admit, Opp’n at 1, is “undoubtedly”

prohibited. See Stark, 94 U.S. at 485.

       The States’ citation to Edward Wisner Donation v. BP Exploration & Prod. (In re Oil

Spill), 2014 U.S. Dist. LEXIS 132567 (E.D. La. Sept. 5, 2014) (Wilkinson, M.J), R&R adopted,

2014 U.S. Dist. LEXIS 132561 (E.D. La. Sept. 22, 2014), likewise supports dismissal here. Oil



1
 LFOW also cautions against the sort of conduct the States seek to achieve here in “‘circumventing
rules pertaining to the amendment of complaints.’” Id. (quoting Walton, 563 F.2d at 71).
Moreover, in contrast to LFOW, the conduct at issue in the Second Complaint predates the States
seeking leave to file the First CAC in November 2017. See Sec. Am. Compl. ¶¶ 159, 536, 1130,
1133.


                                                  6
       Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 11 of 27




Spill involved a breach-of-contract action raising “claims [] based exclusively on [BP’s] alleged

nonperformance of its contractual obligations under the Access Agreement, which governs the

parties’ agreed relationship as of August 23, 2010,” and a federal statutory action alleging BP

failed to fulfill its “responsibility for the [oil] spill and its direct effects” under the federal Oil

Pollution Act and other laws. Id. at *14 (emphasis in original); see id. at *6. In that case, the

“facts and legal sources regarding BP’s performance of its contractual obligations” are “separate

from those regarding BP’s” oil-spill obligations under federal law. Id. at *14. Therefore, the court

found that “the two actions are not based on the same facts, do not involve the same subject matter

and do not assert the same cause of action.” Id. (emphasis in original). In stark contrast here, the

States’ two complaints are based on the same facts, do involve the same subject matter and do

assert the same causes of action.2

       C.      The Two Complaints Involve Far More Than Just The “Same Subject
               Matter.”

       In asserting that the First and Second Complaint supposedly involve wholly distinct

matters, the States’ Opposition downplays the overlapping claim of an industry-wide overarching

conspiracy, even though that is the sole basis for the States’ assertion that all of the “corporate

Defendants are jointly and severally liable for any harm caused as a result of the [overarching]

conspiracy.” Sec. Am. Compl. ¶ 549. Compare First CAC ¶ 2 (“Plaintiff States also allege that


2
  The Magistrate Judge also noted in dicta that consolidation reduced risk of harmful duplication.
Id. at *14. Here, by contrast, consolidation would effectively allow the Plaintiff States to have
bypassed Connecticut’s statutory prohibition that investigatory subpoenas may not be used to
gather discovery for pending litigation. See Conn. Gen. Stat. § 35-42(a); see also Defs.’ Mot. at
6, 19-20. The States did not respond to Defendants’ argument that consolidation would violate
Connecticut law, nor did they distinguish any of the cases supporting Defendants’ argument
against consolidation, and the States have therefore waived any argument to the contrary. See,
e.g., Dreibelbis v. Scholton, 274 F. App’x 183, 185 (3d Cir. 2008) (affirming district court’s
finding of waiver as to an argument where the plaintiff “had ample opportunity to make [that]
argument in response to defendants’ motion to dismiss and failed to do so”).


                                                  7
       Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 12 of 27




Defendants participated in an overarching conspiracy, the effect of which was to minimize if not

thwart competition across the generic drug industry.”), with Sec. Am. Compl. ¶ 6 (same).

       While the States euphemistically admit to engaging in purported “evidence-splitting,”

between the two complaints, Opp’n at 1, their assertion that the two complaints involve “distinct

matters,” id., ignores that the complaints involve overlapping (i) parties, (ii) factual allegations,

(iii) time periods, and (iv) legal claims—not to mention that the Second Complaint expressly

incorporates the entire First Complaint by reference.

               1.      Overlapping Parties.

       The States do not dispute that the First and Second Complaints allege that many of the

same Corporate Defendants engaged in the “overarching conspiracy”—nor could they. While the

States emphasize that Heritage is a defendant in the First Complaint and not the Second, and the

States include a redline showing that some defendants were added and others were removed from

the Second Complaint, the States ultimately concede (as they must) that more than ten Corporate

Defendants overlap between the two complaints. See Opp’n at 7-8. The suggestion that the First

Complaint is solely focused on Heritage and the Second Complaint is solely focused on Teva is

belied by the indisputable fact that the overlapping Corporate Defendants are alleged to be jointly

and severally liable for all activities described in both complaints. See Defs.’ Mot. at 9 & n.4.

That there are new defendants in the Second Complaint, Opp’n at 7-8, does not permit the States

to split claims, and the States cite no authority to the contrary.

               2.      Overlapping Factual Allegations.

       The States largely ignore the overlapping factual allegations between the two complaints.

Compare Defs.’ Mot. at 7-9, 15, with Opp’n at 8-12. For example, the complaints describe the

supposed overarching conspiracy the same way, First CAC ¶ 11; Sec. Am. Compl. ¶ 15, and both

allege the conspiracy was supported by a “fair share” agreement to divide market share and set


                                                   8
       Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 13 of 27




prices in the same ways, see First CAC ¶ 14; Sec. Am. Compl. ¶ 18. The two complaints also

point to some of the same alleged communications between overlapping Corporate Defendants to

support their respective allegations. Compare First CAC ¶ 102, with Sec. Am. Compl. ¶¶ 127-28

(alleged communications from 2013 regarding alleged market allocation); compare First CAC

¶ 104, with Sec. Am. Compl. ¶ 138 (alleged communications regarding “playing nice in the

sandbox”). And both complaints allege the scheme was conceived in the same meetings and

events, including the same “industry dinners” and “girls nights out.” Compare First CAC ¶¶ 9,

83, 85-86, with Sec. Am. Compl. ¶¶ 13, 108, 111-12. That the Second Complaint includes

additional allegations that are not present in the First Complaint does not undermine the application

of the claim splitting doctrine. See Restatement (Second) of Judgments § 25, cmt. a.3

               3.      Overlapping Time Period.

       The States’ argument that the two complaints involve “different time periods,” Opp’n at 1,

12, is both puzzling and misleading. Not only did the States duplicate allegations of the same

communications and meetings from 2013, 2014, and early 2015, which necessarily overlap in time

period,4 but the alleged price increases and market allocation alleged in each complaint also

allegedly occurred during the same timeframe. See First CAC ¶¶ 116, 144 (alleging coordinated

price increases between 2012 and 2015); Sec. Am. Compl. ¶ 147 (same). For example, the First

Complaint (¶ 104) and Second Complaint (¶ 138) discuss, nearly verbatim, the same defendant


3
 Moreover, the States suggest that the allegations regarding Defendant Nisha Patel are entirely
new to the Second Complaint, Opp’n at 11, but that is not true. See, e.g., First CAC ¶¶ 271, 297,
331, 341, 353, 367, 382, 397, 412 (allegations regarding the conduct of “N.P.”); Sec. Am. Compl.
¶¶ 935-37.
4
  Compare First CAC ¶ 88, with Sec. Am. Compl. ¶ 114 (alleging the exact same girls’ nights out
in February, May, and August 2015); compare First CAC Table 2 (“Teva phone/text
communications with other Defendants (by month) July 1, 2013 – July 30, 2014”), with Sec. Am.
Compl. Tables 1-2 (“Teva phone/text communications with other Defendants (by month) July 1,
2013 – December 31, 2013” and “January 1, 2014 – December 31, 2014”).


                                                 9
         Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 14 of 27




being approached by a large retail customer in December 2014 with a request to divvy up market

share, which the defendant allegedly agreed to do. Even agreements with respect to distinct

products are alleged to have been made in the same months and even days. E.g., First CAC ¶ 271

(alleged agreement on April 15, 2014); Sec. Am. Compl. ¶¶ 460, 817-27 (alleged agreements on

April 15, 2014 and the immediately preceding and following days in April 2014). The inclusion

of additional allegations of price increases during the same time period, Opp’n at 12, does not alter

the inescapable fact that the time periods at issue in the two complaints almost entirely overlap.

The States’ contention that the complaints involve “different time periods” is as perplexing as it is

false.

                4.     Overlapping Legal Claims.

         The causes of action in the two complaints substantially overlap. In both complaints, the

States bring claims under the Sherman Act as well as various state antitrust and unfair competition

laws for alleged overcharges for generic pharmaceutical products. Compare First CAC ¶¶ 470-

889, with Sec. Am. Compl. ¶¶ 1147-1726.

         While the States suggest that they included the overarching conspiracy in both complaints

only to provide “context” or a “framework” for subsequent violations, Opp’n at 2-3, 5-6, the

complaints themselves make clear that the overarching conspiracy claim is essential to the States’

claim that the named Corporate Defendants should be jointly and severally liable for the alleged

violations. See, e.g., Sec. Am. Compl. ¶ 1153 (“As participants in the overarching conspiracy, the

corporate Defendants are jointly and severally liable for any harm caused as a result of the

conspiracy.”); First CAC ¶ 476 (same). The same is true with the Second Complaint’s inclusion

of duplicative statutory penalties based on alleged participation in the same or substantially similar




                                                 10
       Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 15 of 27




overarching conspiracy in both complaints. See Defs.’ Mot. at 21-22.5 That neither complaint

includes a standalone claim based on the alleged overarching conspiracy hardly excuses the States’

error. To the contrary, the alleged overarching conspiracy permeates both complaints, and is the

theory that the States claim entitles them to hold each Corporate Defendant responsible for all of

the acts of the others, even as to products a Defendant never made.

               5.      Incorporation By Reference.

       While the facts set out above independently demonstrate that the States have attempted

claim splitting, the Second Complaint goes even further by purporting to incorporate the earlier

complaint in its entirety. See Sec. Am. Compl. ¶ 937. The States admit that they “incorporate[d]

the allegations from” the First Complaint into the Second Complaint, but then attempt to

backtrack—claiming they only incorporated the First Complaint “to provide context regarding

Teva’s motivation” for certain communications, not to re-allege the “same claims.” Opp’n at 6-7.

Even accepting the States’ purported rationale, the fact remains that the Second Complaint’s

incorporation speaks for itself.

       The States’ Opposition also misses the larger point illustrated by the incorporation. It

would only make sense for the States to incorporate the entire First Complaint into the Second

Complaint if the Second Complaint involved the same “subject matter” as the First. Striking the

incorporation by reference alone would not alter the conclusion that the two complaints involve

the same “subject matter.” Walton, 563 F.2d at 70.




5
 The States also ignore the serious constitutional due process and double jeopardy issues that will
arise if they are permitted to seek functionally criminal penalties twice for the “overarching
conspiracy.” See id. at 22 n.14.


                                                11
       Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 16 of 27




       D.      Defendants Had No Notice The States Would Improperly Split Claims.

       The States also argue that any claim splitting should be excused because “Defendants and

the Court were aware that the States would bring additional actions.” Opp’n at 13. This is both

misleading and irrelevant. While it is true that the States represented that they intended to bring

“additional actions” prior to filing the Second Complaint, neither the Court nor Defendants had

any notice that the States would improperly split claims in any subsequent complaints. As noted

above, Defendants do not dispute that the States could have properly sought leave to file a

subsequent complaint involving different products—provided that the later-filed claims were not

premised on the same nucleus of operative facts alleged in an earlier complaint. But as shown

above, that is not what the States did. In any event, the States cannot circumvent the doctrine

against claim splitting by providing advance notice that they plan to plead claims improperly, and

Defendants have therefore moved to dismiss the Second Complaint pursuant to the applicable

scheduling order. See ECF No. 181.

II.    The Proper Remedy Is Dismissal, But At A Minimum, The Court Should Accept
       The States’ Invitation To Strike The “Same General Overarching Conspiracy
       Framework” And Further Strike Duplicative Allegations And Requested Recovery.

       A.      The Court Should Dismiss The Second Complaint In Its Entirety.

       As explained in Defendants’ Motion, the States not only split claims, but they did so in a

clear effort to make an end-run around (i) this Court’s procedures and deadline for filing a motion

to amend the First Complaint and (ii) Connecticut’s statutory prohibition on using investigatory

subpoenas to gather discovery for pending litigation. See Defs.’ Mot. at 17-20. The States do not

dispute that they could have sought leave to amend before the Court’s deadline and they failed to

do so. Nor do they dispute that: (i) Connecticut law prohibits bypassing civil discovery to gather

evidence through the investigative process to support pending claims, (ii) they continued to use

the investigative process after filing the First Complaint in order to develop evidence for the


                                                12
       Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 17 of 27




Second Complaint, or (iii) as a result, the States could not have amended the First Complaint to

add allegations based on evidence gathered through that investigative process without violating

Connecticut law. See id. The States have thus created a claim-splitting problem for which there

is no cure other than dismissal. See Walton, 563 F.2d at 71 (requiring courts to ensure duplicative

complaints are not used to circumvent procedural rules); see also, e.g., McKenna v. City of Phila.,

304 F. App’x 89, 93 (3d Cir. 2008) (“District Court [is] bound by Walton to ‘insure that the plaintiff

does not use the incorrect procedure of filing duplicative complaints for the purpose of

circumventing the rules pertaining to the amendment of complaints.’”); Prewitt, 2013 WL

6284166, at *6 (the new complaint should be dismissed when it is “simply an end-run around”

proper procedure).

       B.      The Court Should, At A Minimum, Strike Duplicative Allegations And
               Requested Recovery.

       At the very least, the Court should accept the States’ invitation to strike all overlapping

facts and all overarching conspiracy references and require re-pleading with no overlapping factual

allegations or reliance on allegations of an “overarching conspiracy.” See Opp’n at 15-16.

       The States’ proposed alternative relief, however, stops short of what is required to eliminate

overlap between the two actions. First, the States’ alternative proposed form of order fails to

require removal of the States’ incorporation by reference of the First Complaint in the Second

Complaint.    Second, removal of the overarching conspiracy allegations from the Second

Complaint necessarily requires removal of the States’ claims for joint and several liability from

the alleged product-specific agreements in the Second Complaint. See, e.g., Sec. Am. Compl.

¶ 1153 (“As participants in the overarching conspiracy, the corporate Defendants are jointly and




                                                 13
       Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 18 of 27




severally liable for any harm caused as a result of the conspiracy”).6 Third, the Second Complaint

includes myriad additional factual allegations that are already pled in the First Complaint, which

should be removed. Finally, the States ignore the duplicative recovery they seek, including under

state statutory penalties, see Defs.’ Mot. at 21-22 & n.14, which should also be removed from any

amended Second Complaint—if the Court is not inclined to dismiss the Second Complaint in its

entirety.

                                          CONCLUSION

        For these reasons and the reasons stated in Defendants’ Motion, the Court should dismiss

the States’ Second Complaint in its entirety or, alternatively, dismiss the Second Complaint

without prejudice with leave to refile subject to the removal of (i) overlapping factual allegations,

claims, and legal theories and incorporation of any other complaints by reference; (ii) claims for

joint and several liability based on an alleged overarching conspiracy; and (iii) any duplicative

statutory penalties or other duplicative relief sought.




6
  The States accuse Defendants of “fundamentally misunderstand[ing] the States’ legal actions,”
Opp’n at 2, but it is the States that are choosing to ignore the basis for their claims of broad joint
and several liability across multiple alleged agreements. Joint and several liability also provides
all the prejudice the States say is lacking, Opp’n at 14-16, from their impermissible claim splitting.
See, e.g., Defs.’ Mot. at 3 n.2.


                                                 14
       Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 19 of 27




Date: February 26, 2021                    Respectfully submitted,

/s/ Sheron Korpus                          /s/ G. Robert Gage, Jr.
Sheron Korpus                              G. Robert Gage, Jr.
Seth A. Moskowitz                          GAGE SPENCER & FLEMING LLP
Seth Davis                                 410 Park Avenue
David M. Max                               New York, New York 10022
KASOWITZ BENSON TORRES LLP                 Tel: 212-768-4900
1633 Broadway                              grgage@gagespencer.com
New York, New York 10019
Tel: (212) 506-1700                        Counsel for Defendant Ara Aprahamian
Fax: (212) 506-1800
skorpus@kasowitz.com
smoskowitz@kasowitz.com                    /s/ Wayne A. Mack
sdavis@kasowitz.com                        Wayne A. Mack
dmax@kasowitz.com                          Sean P. McConnell
                                           Sarah O’Laughlin Kulik
Counsel for Defendants                     DUANE MORRIS LLP
Actavis Holdco U.S., Inc. and              30 S. 17th Street
Actavis Pharma, Inc.                       Philadelphia, PA 19103
                                           Tel: (215) 979-1152
                                           wamack@duanemorris.com
/s/ Raymond A. Jacobsen, Jr.               spmcconnell@duanemorris.com
Raymond A. Jacobsen, Jr.                   sckulik@duanemorris.com
Paul M. Thompson
Lisa (Peterson) Rumin                      Counsel for Defendant Aurobindo Pharma
MCDERMOTT WILL & EMERY LLP                 USA, Inc.
500 North Capitol Street, NW
Washington, D.C. 20001
Telephone: (202) 756-8000                  /s/ Stacey Anne Mahoney
rayjacobsen@mwe.com                        Stacey Anne Mahoney
pthompson@mwe.com                          MORGAN, LEWIS & BOCKIUS LLP
lrumin@mwe.com                             101 Park Avenue
                                           New York, New York 10178
Nicole L. Castle                           Telephone: (212) 309-6000
MCDERMOTT WILL & EMERY LLP                 Facsimile: (212) 309-6001
340 Madison Avenue                         stacey.mahoney@morganlewis.com
New York, NY 10173
Telephone: (212) 547-5400                  Counsel for Defendant Breckenridge
ncastle@mwe.com                            Pharmaceutical, Inc.

Counsel for Defendants Amneal
Pharmaceuticals, Inc. and Amneal
Pharmaceuticals LLC




                                      15
       Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 20 of 27




/s/ Larry H. Krantz                            /s/ Roger B. Kaplan
Larry H. Krantz                                Roger B. Kaplan
Jerrold L. Steigman                            Jason Kislin
KRANTZ & BERMAN LLP                            Aaron Van Nostrand
747 Third Avenue, 32nd Floor                   GREENBERG TRAURIG, LLP
New York, NY 10017                             500 Campus Drive, Suite 400
(212) 661-0009                                 Florham Park, NJ 07931
(212) 355-5009 (fax)                           Tel: (973) 360-7900
lkrantz@krantzberman.com                       Fax: (973) 295-1257
jsteigman@krantzberman.com                     kaplanr@gtlaw.com
                                               kislinj@gtlaw.com
Counsel for Defendant James Brown              vannostranda@gtlaw.com

                                               Brian T. Feeney
/s/ Thomas H. Suddath, Jr.                     GREENBERG TRAURIG, LLP
Thomas H. Suddath, Jr.                         1717 Arch Street, Suite 400
Anne E. Rollins                                Philadelphia, PA 19103
Thomas P. Reilly                               Tel: (215) 988-7812
REED SMITH LLP                                 Fax: (215) 717-5265
Three Logan Square                             feeneyb@gtlaw.com
1717 Arch Street, Suite 3100
Philadelphia, PA 19103                         Counsel for Defendant
tsuddath@reedsmith.com                         Dr. Reddy’s Laboratories, Inc.
arollins@reedsmith.com
treilly@reedsmith.com
                                               /s/ James A. Backstrom
Michael E. Lowenstein                          James A. Backstrom
REED SMITH LLP                                 JAMES A. BACKSTROM,
Reed Smith Centre                              COUNSELLOR AT LAW
225 Fifth Avenue                               1515 Market Street, Suite 1200
Pittsburgh, PA 15222                           Philadelphia, PA 19102-1932
mlowenstein@reedsmith.com                      (215) 864-7797
                                               jabber@backstromlaw.com
Counsel for Defendant Maureen Cavanaugh
                                               Counsel for Defendant Marc Falkin




                                          16
      Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 21 of 27




/s/ Steven A. Reed                        /s/ Robert E. Welsh, Jr.
Steven A. Reed                            Robert E. Welsh, Jr.
R. Brendan Fee                            Alexandra Scanlon Kitei
Melina R. DiMattio                        WELSH & RECKER, P.C.
MORGAN, LEWIS & BOCKIUS LLP               306 Walnut Street
1701 Market Street                        Philadelphia, PA 19106
Philadelphia, PA 19103                    (215) 972-6430
Telephone: +1.215.963.5000                (215) 972-6436 (fax)
Facsimile: +1.215.963.5001                rewelsh@welshrecker.com
steven.reed@morganlewis.com               akitei@welshrecker.com
brendan.fee@morganlewis.com
melina.dimattio@morganlewis.com           Counsel for Defendant Kevin Green

Wendy West Feinstein
MORGAN, LEWIS & BOCKIUS LLP               /s/ Jeffrey D. Smith
One Oxford Centre                         Jeffrey D. Smith
Thirty-Second Floor                       Alice Bergen
Pittsburgh, PA 15219-6401                 DECOTIIS, FITZPATRICK, COLE &
Telephone: +1.412.560.7455                GIBLIN, LLP
Facsimile: +1.412.560.7001                61 South Paramus Road
wendy.feinstein@morganlewis.com           Paramus, New Jersey 07652
                                          (201) 907-5228
Counsel for Defendant                     jsmisth@decotiislaw.com
Glenmark Pharmaceuticals Inc., USA        abergen@decotiislaw.com

                                          Counsel for Defendant Robin Hatosy
/s/ Robert E. Connolly
Robert E. Connolly
LAW OFFICE                                /s/ Erica S. Weisgerber
OF ROBERT CONNOLLY                        Erica S. Weisgerber
301 N. Palm Canyon Dr.                    DEBEVOISE & PLIMPTON LLP
Palm Springs, CA 92262                    919 Third Avenue
bob@reconnollylaw.com                     New York, NY 10022
(215) 219-4418                            Telephone: 212-909-6000
                                          Facsimile: 212-909-6836
Counsel for Defendant James Grauso        eweisgerber@debevoise.com

                                          Edward D. Hassi
                                          DEBEVOISE & PLIMPTON LLP
                                          801 Pennsylvania Avenue, N.W.
                                          Washington, DC 20004
                                          Telephone: 202-383-8000
                                          Facsimile: 202-383-8118
                                          thassi@debevoise.com

                                          Counsel for Defendant Armando Kellum



                                     17
      Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 22 of 27




/s/ George G. Gordon                      /s/ Benjamin F. Holt
George G. Gordon                          Benjamin F. Holt
Stephen D. Brown                          Adam K. Levin
Julia Chapman                             Justin W. Bernick
DECHERT LLP                               HOGAN LOVELLS US LLP
2929 Arch Street                          555 Thirteenth Street, NW
Philadelphia, PA 19104                    Washington, D.C. 20004
Tel. 215-994-2000                         Telephone: (202) 637-5600
george.gordon@dechert.com                 benjamin.holt@hoganlovells.com
stephen.brown@dechert.com                 adam.levin@hoganlovells.com
julia.chapman@dechert.com                 justin.bernick@hoganlovells.com

Gerald E. Arth                            Jasmeet K. Ahuja
Ryan T. Becker                            HOGAN LOVELLS US LLP
Nathan M. Buchter                         1735 Market Street, 23rd Floor
FOX ROTHSCHILD LLP                        Philadelphia, PA 19103
2000 Market Street                        Telephone: (267) 675-4600
Philadelphia, PA 19103                    jasmeet.ahuja@hoganlovells.com
Tel: (215) 299-2720
Fax: (215) 299-2150                       Counsel for Defendant Mylan
garth@foxrothschild.com                   Pharmaceuticals, Inc.
rbecker@foxrothschild.com
nbuchter@foxrothschild.com
                                          /s/ Michael G. Considine
Counsel for Defendant                     Michael G. Considine
Lannett Company, Inc.                     Laura E. Miller
                                          SEWARD & KISSEL LLP
                                          One Battery Park Plaza
/s/ Leiv Blad                             New York, NY 10004
Leiv Blad                                 considine@sewkis.com
Zarema Jaramillo                          millerl@sewkis.com
Meg Slachetka
LOWENSTEIN SANDLER LLP                    Counsel for Defendant Jill Nailor
2200 Pennsylvania Avenue
Washington, DC 20037
Tel.: (202) 753-3800
Fax: (202) 753-3838
lblad@lowenstein.com
zjaramillo@lowenstein.com
mslachetka@lowenstein.com

Counsel for Defendant
Lupin Pharmaceuticals, Inc.
and David Berthold




                                     18
      Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 23 of 27




/s/ L. Barrett Boss                       /s/ John E. Schmidtlein
L. Barrett Boss                           John E. Schmidtlein
S. Rebecca Brodey                         Sarah F. Kirkpatrick
Thomas J. Ingalls                         WILLIAMS & CONNOLLY LLP
COZEN O’CONNOR P.C.                       725 Twelfth Street, N.W.
1200 19th Street NW, Suite 300            Washington, D.C. 20005
Washington, DC 20036                      Tel: (202) 434-5000
(202) 912-4814                            Fax: (202) 434-5029
(866) 413-0172 (fax)                      jschmidtlein@wc.com
bboss@cozen.com                           skirkpatrick@wc.com
rbrodey@cozen.com
tingalls@cozen.com                        Counsel for Defendant Par Pharmaceutical
                                          Companies, Inc.
Peter M. Ryan
COZEN O’CONNOR P.C.
One Liberty Place                         /s/ Bradley Love
1650 Market Street, Suite 2800            Bradley Love
Philadelphia, PA 19103                    Larry Mackey
Telephone: (215) 665-2130                 Neal Brackett
Facsimile: (215) 701-2157                 Alyssa C. Hughes
pryan@cozen.com                           BARNES & THORNBURG LLP
                                          11 South Meridian Street
Counsel for Defendant James Nesta         Indianapolis, IN 46204
                                          (317) 236-1313
                                          bradley.love@btlaw.com
/s/ David Schertler                       larry.mackey@btlaw.com
David Schertler                           neal.brackett@btlaw.com
Lisa Manning                              alyssa.hughes@btlaw.com
SCHERTLER ONORATO
MEAD & SEARS, LLP                         Counsel for Defendant Nisha Patel
901 New York Avenue, N.W.
Suite 500 West
Washington, DC 20001
(202) 628-4199
(202) 628-4177 (fax)
dschertler@schertlerlaw.com
lmanning@schertlerlaw.com

Counsel for Defendant Konstantin
Ostaficiuk




                                     19
       Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 24 of 27




/s/ Ilana H. Eisenstein                        /s/ David Reichenberg
Ilana H. Eisenstein                            David Reichenberg
Ben C. Fabens-Lassen                           COZEN O’CONNOR P.C.
DLA PIPER LLP (US)                             277 Park Avenue, 20th Floor
1650 Market Street, Suite 5000                 New York, NY 10172
Philadelphia, PA 19103                         (212) 883-4956
Tel: (215) 656-3300                            dreichenberg@cozen.com
ilana.eisenstein@dlapiper.com
ben.fabens-lassen@dlapiper.com                 Stephen A. Miller
                                               Calli Jo Padilla
Edward S. Scheideman                           COZEN O’CONNOR P.C.
DLA PIPER LLP (US)                             1650 Market Street
500 Eighth Street, NW                          Suite 2800
Washington, D.C. 20004                         Philadelphia, PA 19103
Tel: (202) 799-4000                            (215) 665-6938
edward.scheideman@dlapiper.com                 (215) 253-6777 (fax)
                                               samiller@cozen.com
Counsel for Defendants Pfizer Inc.             cpadilla@cozen.com
and Greenstone LLC
                                               Counsel for Defendant Richard Rogerson

/s/ Sozi Pedro Tulante
Sozi Pedro Tulante                             /s/ Saul P. Morgenstern
Jeffrey J. Masters                             Saul P. Morgenstern
Carla G. Graff                                 Margaret A. Rogers
DECHERT LLP                                    ARNOLD & PORTER
Cira Centre                                    KAYE SCHOLER LLP
2929 Arch Street                               250 W. 55th Street
Philadelphia, PA 19104                         New York, NY 10019
Tel: (215) 994-4000                            Tel: (212) 836-8000
Fax: (215) 994-2222                            Fax: (212) 836-8689
Sozi.tulante@dechert.com                       saul.morgenstern@arnoldporter.com
jeffrey.masters@dechert.com                    margaret.rogers@arnoldporter.com
carla.graff@dechert.com
                                               Laura S. Shores
Counsel for Defendant David Rekenthaler        ARNOLD & PORTER
                                               KAYE SCHOLER LLP
                                               601 Massachusetts Avenue
                                               Washington, DC 20001
                                               Tel: (202) 942-5000
                                               Fax: (202) 942-5999
                                               laura.shores@arnoldporter.com

                                               Counsel for Defendant Sandoz Inc.




                                          20
      Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 25 of 27




/s/ Amy B. Carver                         /s/ Erik T. Koons
Amy B. Carver                             John M. Taladay
WELSH & RECKER, P.C.                      Erik T. Koons
306 Walnut Street                         Stacy L. Turner
Philadelphia, PA 19106                    Christopher P. Wilson
(215) 972-6430                            BAKER BOTTS LLP
abcarver@welshrecker.com                  700 K Street NW
                                          Washington, DC 20001
Counsel for Defendant                     Telephone: (202) 639-7700
Tracy Sullivan DiValerio                  Facsimile: (202) 639-7890
                                          john.taladay@bakerbotts.com
                                          erik.koons@bakerbotts.com
                                          stacy.turner@bakerbotts.com
                                          christopher.wilson@bakerbotts.com

                                          Lauri A. Kavulich
                                          Ann E. Lemmo
                                          CLARK HILL PLC
                                          2001 Market St, Suite 2620
                                          Philadelphia, PA 19103
                                          Telephone: (215) 640-8500
                                          Facsimile: (215) 640-8501
                                          lkavulich@clarkhill.com
                                          alemmo@clarkhill.com

                                          Lindsay S. Fouse
                                          CLARK HILL PLC
                                          301 Grant St, 14th Floor
                                          Pittsburgh, PA 15219
                                          Telephone: (412) 394-7711
                                          Facsimile: (412) 394-2555
                                          lfouse@clarkhill.com

                                          Counsel for Defendant Taro
                                          Pharmaceuticals U.S.A., Inc.




                                     21
      Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 26 of 27




/s/ J. Gordon Cooney, Jr.
J. Gordon Cooney, Jr.
John J. Pease, III
Alison Tanchyk
William T. McEnroe
MORGAN, LEWIS & BOCKIUS LLP
1701 Market Street
Philadelphia, PA 19103
Tel: (215) 963-5000
Fax: (215) 963-5001
jgcooney@morganlewis.com
john.pease@morganlewis.com
alison.tanchyk@morganlewis.com
william.mcenroe@morganlewis.com

Amanda B. Robinson
MORGAN, LEWIS & BOCKIUS LLP
1111 Pennsylvania Avenue, NW
Washington, D.C. 20004
Tel: (202) 739-3000
Fax: (202) 739-3001
amanda.robinson@morganlewis.com

Counsel for Defendant Teva
Pharmaceuticals USA, Inc.


/s/ Damon W. Suden
William A. Escobar
Damon W. Suden
Clifford Katz
KELLEY DRYE & WARREN LLP
101 Park Avenue
New York, NY 10178
Tel.: 212-808-7800
Fax: 212-808-7987
dsuden@kelleydrye.com

Counsel for Defendant Wockhardt USA LLC




                                          22
       Case 2:19-cv-02407-CMR Document 220 Filed 02/26/21 Page 27 of 27




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2021, I caused a copy of the foregoing Reply In

Support of Certain Defendants’ Motion To Dismiss The Plaintiff States’ October 31, 2019

Amended Complaint For Violating The Doctrine Against Claim Splitting to be served on counsel

of record via the Court’s CM/ECF system.

                                                    /s/ William T. McEnroe
                                                    William T. McEnroe

                                                    Counsel for Defendant Teva
                                                    Pharmaceuticals USA, Inc.
